DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined “filling state” as “filling state is active when one or more of the tires is currently being inflated or deflated” in paragraph [0017].

Allowable Subject Matter
Claim 7, 9-13, 15-18 are allowed. 
Claims 7, 9-13, 15-18 are renumbered.
Claims 8, 14 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 7 and 13, the closest prior art of record, Maekawa et al., US 2012/0044064 (hereinafter Maekawa) and Coulthard, US 5,825,286 (hereinafter Coulthard) teach the following:
Regarding claims 7, Maekawa teaches a pressure sensor configured to generate a pressure signal indicative of a tire pressure of a tire;
an acceleration sensor configured to generate an acceleration signal indicative of an acceleration of the tire, and 

adjust a sampling rate of the pressure sensor based on acceleration of the tire and 
compare the determined rate of change value of the tire pressure to a threshold value.  
Coulthard teaches a pressure sensor configured to generate a pressure signal indicative of a tire pressure; 
an acceleration sensor configured to generate an acceleration signal indicative of an acceleration of the tire over time; and 
a controller configured to: determine a rate of change value of the tire pressure based on the pressure signal, 
determine a rate of change value between two or more acceleration measurements performed by the acceleration sensor based on the acceleration signal compare the determined rate of change value of the tire pressure to a threshold value to determine a filling state of the tire.
However, the prior art fails to anticipate or render obvious ***a monitoring sensor, comprising: a controller configured to: adjust a sampling rate of the pressure sensor based on the determined rate of change value of the acceleration of the tire  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claims 13, Maekawa teaches generating a pressure signal indicative of a tire pressure of a tire;
generating an acceleration signal indicative of an acceleration of the tire, and 
determining a rate of change value of the tire pressure based on the pressure signal, 
adjusting a sampling rate of the pressure sensor based on acceleration of the tire and 
comparing the determined rate of change value of the tire pressure to a threshold value.  
Coulthard teaches generating a pressure signal indicative of a tire pressure; 
generating an acceleration signal indicative of an acceleration of the tire over time; and 
determining a rate of change value of the tire pressure based on the pressure signal, 
determining a rate of change value between two or more acceleration measurements performed by the acceleration sensor based on the acceleration signal compare the determined rate of change value of the tire pressure to a threshold value to determine a filling state of the tire.
However, the prior art fails to anticipate or render obvious a monitoring method, comprising: adjusting a sampling rate of the pressure sensor based on the determined rate of change value of the acceleration of the tire  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sujoy Kundu can be reached on 571-272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Catherine T. Rastovski/Primary Examiner, Art Unit 2862